PER CURIAM.
Appellant was charged in a two count information with manslaughter. The first count charged him with culpable negligence in violation of § 782.07 Fla.Stat., F.S.A. Count Two charged him with operating a motor vehicle while intoxicated resulting in the death of Kate Smith Ward, a passenger, in violation of § 860.01 Fla.Stat., F.S.A.
In a jury trial appellant was granted a directed verdict of not guilty as to Count Two. The jury found him guilty as charged on Count One.
The several grounds relied on by the appellant for reversal have been carefully considered in the light of the record, briefs and arguments of counsel, and we find no reversible error has been shown. The record discloses that the case was fully and fairly tried, that the verdict is supported by the evidence and that the several rulings of the trial court challenged by appellant did not, on the record and under the law, constitute harmful error. Therefore, the judgment and sentence are affirmed.
Affirmed.